Citation Nr: 1531829	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United State Navy from January 1987 to April 1992.  He also served in the United States Army National Guard of Kentucky from April 1981 to May 1984, with a verified period of active duty for training (ACDUTRA) from May 1982 to July 1982.  These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2012 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Service personnel records and VA medical records dated through December 2014 were added to the electronic claims file in 2014 after the November 2013 supplemental statement of the case without a waiver of RO review.  However, as this evidence is not relevant, pertinent, or is essentially duplicative, this case does not need to be remanded for RO review.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for lumbar and cervical spine disorders as well as sleep apnea are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed March 2009 decision, the Board the denied entitlement to service connection for lumbosacral spine, cervical spine, and left shoulder disorders.  
 
2.  New evidence associated with the claims file since the March 2009 Board decision, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disorder.

3.  New evidence associated with the claims file since the March 2009 Board decision, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disorder.

4.  New evidence associated with the claims file since the March 2009 Board decision, when considered by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder with VA's assistance.

5.  In a May 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  Subsequent to perfecting an appeal of this issue, the Veteran withdrew his appeal of this issue from the Board's jurisdiction. 

6.  New evidence associated with the claims file since the May 2010 rating decision, when considered by itself or in connection with evidence previously assembled, does raise a reasonable possibility of substantiating the claim of service connection for sleep apnea.

7.  A bilateral hip disorder was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Board's March 2009 decision, which denied the Veteran's claims of entitlement to service connection for lumbosacral spine, cervical spine, and left shoulder disorders, is final.  38 U.S.C.A. § 7104 (West 2014). 

2.  As evidence received since the Board's March 2009 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a lumbar spine disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  As evidence received since the Board's March 2009 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  As evidence received since the Board's March 2009 denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a left shoulder disorder are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The May 2010 RO rating decision that denied the Veteran's claim of service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  As evidence received since the RO's May 2010 denial is new and material, the criteria for reopening the Veteran's claim of service connection for sleep apnea are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  A bilateral hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

As an initial matter, the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for lumbar and cervical spine disorders, as well as for sleep apnea.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's claim to reopen the matter of entitlement to service connection for a left shoulder disorder, the Veteran was provided a notification letter in May 2012 that satisfied the duty to notify provisions prior to the initial adjudication of this matter in July 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran did not report to his scheduled videoconference hearing before the Board in June 2014.  The Veteran submitted multiple written statements, copies of service records, and private treatment records pertaining to his claim.

VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination or opinion, as new and material evidence was not submitted and, as discussed further below, evidence submitted does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

With regard to the Veteran's claim of entitlement to service connection for a bilateral hip disorder, the RO's May 2012 letter, provided before the initial adjudication of the service connection claim on appeal in July 2012, advised the Veteran of the foregoing elements of the notice requirements. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993). This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

As noted above, VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran did not report to his scheduled Board videoconference hearing in June 2014.  The Veteran submitted multiple written statements, copies of service records, and private treatment records pertaining to his claim.  

The Board is cognizant that the Veteran was not provided a VA medical examination or opinion with respect to his service connection claim.  Here, a medical examination or opinion is not needed.  There is no evidence of record, other that the Veteran's assertions, that his claimed bilateral hip disorder was related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the veteran's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or opinion in order to decide this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 116-18. 

Service personnel records were added to the electronic claims file in 2014.  However, this evidence is not relevant, pertinent, or is essentially duplicative, and therefore, reconsideration of the Veteran's claims to reopen the issues of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, a left shoulder disorder, and sleep apnea is not warranted.  38 C.F.R. § 3.156(c).

Lumbar Spine, Cervical Spine, and Left Shoulder 

Historically, the Veteran originally filed claims for service connection for lumbar spine, cervical spine, and left shoulder disorders in February 2004, asserting that his disorders were caused by in-service injuries.  In an August 2004 rating decision, notice of which was mailed to the Veteran in September 2004, the RO denied those claims, finding that evidence of record did not reveal evidence of a chronic back, neck, or left shoulder disorders during service.  The Veteran was shown to have a normal clinical evaluation of the spine and upper extremities with no shoulder, back, or neck pathology at separation.  It was also indicated that degenerative changes of the left acromioclavicular joint were not shown in service or within one year of separation.  The Veteran appealed the decision to the Board. 

A March 2009 Board decision denied the Veteran's claims of entitlement to service connection for lumbosacral spine, cervical spine, and left shoulder disorders.  The Board found that the Veteran did not have current lumbosacral spine and cervical spine disorders, only assessments of pain without a finding of an underlying disorder.  While the Board determined that evidence of record showed a current left shoulder disorder, it noted that service treatment records were negative for any complaints or findings of a left shoulder disorder and that there was no competent evidence that the current left shoulder disorder was related to service.  The Veteran did not appeal this determination of the Board to the United States Court of Appeals for Veterans Claims.  The March 2009 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

In May 2010, April 2011, and September 2011, the Veteran sought to reopen the claims of entitlement to service connection for service connection for lumbar spine, cervical spine, and left shoulder disorders.  This appeal arises from the RO's July and November 2012 rating decisions that found no new and material evidence had been submitted to reopen the Veteran's claims.  It was indicated that the previous denials of service connection were confirmed and continued.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the March 2009 Board decision includes multiple written statements from the Veteran and his representative; VA treatment records; private treatment records; lay statements from co-workers; duplicate copies of service treatment records; service personnel records; and a December 2009 VA examination report. 

A June 2009 VA treatment record showed an assessment of suspected lumbar radiculopathy.  In the December 2009 VA examination report, the examiner listed diagnoses of mild "lumbarsacral" strain, cervical spine strain, and left shoulder strain.  A December 2009 VA cervical spine x-ray report revealed minimal anterior osteophyte formation.  A December 2009 VA lumbosacral spine x-ray report revealed minor degenerative changes.

Regarding the claims for lumbar and cervical spine disorders, evidence received since the March 2009 Board decision is "new" in that it was not of record at the time of the March 2009 Board decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current disability.  When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for lumbar and cervical spine disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for lumbar and cervical spine disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regarding the claim for a left shoulder disorder, evidence received since the March 2009 Board decision is "new" in that it was not of record at the time of the March 2009 Board decision.  However, the Board concludes that the evidence which was submitted since the March 2009 Board decision is not "material".  Even when presumed credible, the statements of the Veteran, his co-workers, and his representative concerning the Veteran's left shoulder in-service injury and left shoulder limitations are the same as prior assertions which have already been considered by VA.  VA treatment records dated from 2009 to 2014 simply showed continued complaints of left shoulder pain and findings of a left shoulder disorder.  New and material evidence can be neither 

Accordingly, the evidence received since the March 2009 Board decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder.  38 C.F.R. § 3.156(a).  As the Veteran has failed to submit evidence showing or even suggesting a left shoulder disorder was present in service, manifested within a year following separation from service, or was related to service, reopening the claim is not warranted in this instance. 

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a left shoulder disorder are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received for the issue of entitlement to service connection for a left shoulder disorder, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Sleep Apnea 

The claim of entitlement to service connection for sleep apnea was originally denied by the RO in a May 2010 rating decision.  The RO determined that sleep apnea neither occurred in nor was caused by service.  In May and August 2010, the Veteran submitted private treatment records showing findings of obstructive sleep apnea, as well as submitted a notice of disagreement in June 2010.  The RO accepted that evidence and then issued a statement of the case in December 2010.  While the Veteran initiated a timely appeal for this matter in May 2011, he then specifically withdrew his appeal just one month later in June 2011.  In an August 2011 letter, the RO acknowledged the Veteran's withdrawal of his appeal. 

Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new notice of disagreement and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(b)(4) (2014).  

Thereafter, in a September 2011 letter, the Veteran filed what he called a "notice of disagreement", claiming entitlement to service connection for sleep apnea.  To the extent that a subsequent September 2011 letter from the Veteran attempts to revive the appeal after the withdrawal, it is not timely.  Id.  Thus, the May 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Based on the foregoing, the September 2011 letter from the Veteran is treated a claim to reopen the matter of entitlement to service connection for sleep apnea.  This appeal arises from the RO's July and November 2012 rating decisions that found no new and material evidence had been submitted to reopen the Veteran's claim.  It was indicated that the previous denials of service connection were confirmed and continued.  

Evidence of record received since the final May 2010 rating decision includes statements from the Veteran and his representative; VA treatment records; lay statements from co-workers; service personnel records; and copies of duplicative service treatment records.  In his September 2011 claim to reopen, the Veteran indicated that he had sleep apnea, which was noticed during boot camp, but never documented. 

Evidence received since the May 2010 rating decision is "new" in that it was not of record at the time of the May 2010 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the possible incurrence of a sleep disorder during service.  When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Hip Disorder

In written statements of record, the Veteran has asserted that he has a bilateral hip disorder that began after injuries during active service in the Navy.  He has also asserted that his hip disorder began in 2009.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement service connection for a bilateral hip disorder is not warranted.  As an initial matter, there is no factual basis in the record that any diagnosed bilateral hip disorder was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1992.  Service treatment records clearly do not reflect complaints, findings, or treatment of any bilateral hip disorder.

Post-service medical evidence of record first showed findings of bilateral hip pain, bilateral mild hip degenerative joint disease, mild left hip strain, and arthritis many years after the Veteran's separation from active service in 1992.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record reflects that degenerative joint disease of the hips was not manifested to a compensably disabling degree within the first year after the Veteran was discharged from active service in 1992.  While post-service medical evidence of record clearly showed findings of bilateral hip disorders, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's bilateral hip disorders and his active military service, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.

The Veteran's statements that the claimed bilateral hip disorder is related to service are not competent evidence, as they draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's bilateral hip disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for a bilateral hip disorder is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any bilateral hip disorder was related to the Veteran's military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a lumbar spine disorder is granted, to that extent only. 

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a cervical spine disorder is granted, to that extent only.

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for a left shoulder disorder is denied.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for sleep apnea is granted, to that extent only.

Service connection for a bilateral hip disorder is denied.


REMAND

The Board's review of the record reveals that further development on the matters of entitlement to service connection for lumbar and cervical spine disorders, as well as for sleep apnea is warranted.

As an initial matter, the July and November 2012 rating decisions on appeal and the statement of the case issued in November 2013 denied reopening of the claims of entitlement to service connection for lumbar and cervical spine disorders as well as sleep apnea.  The Veteran's reopened claims for entitlement to service connection lumbar and cervical spine disorders, as well as sleep apnea, have not been adjudicated on the merits by the RO in the first instance.  Due process mandates that these matters must be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran contends that he developed lumbar and cervical spine disorders as a result of injuries during his active military service.  He asserted that his lumbar spine was injured when lifting a heavy bag and his cervical spine was injured when a helicopter blade fell on his neck.  Service treatment records showed the Veteran was treated for mechanical back pain after lifting a heavy bag of cement in June 1987.  In April 1988, the Veteran complained of neck pain after sustaining a scalp contusion while working on a helicopter blade that slipped.  He was noted to have full range of neck motion with no tenderness to palpation.  However, the Veteran's April 1992 service separation examination report showed normal clinical evaluation findings of the spine.  Post-service VA and private treatment records dated from 2003 to 2014 showed complaints of chronic low back pain and neck pain.  A June 2009 VA treatment record showed an assessment of suspected lumbar radiculopathy.  In the December 2009 VA examination report, the examiner listed diagnoses of mild "lumbarsacral" strain and cervical spine strain.  A December 2009 VA cervical spine x-ray report revealed minimal anterior osteophyte formation.  A December 2009 VA lumbosacral spine x-ray report revealed minor degenerative changes.

In addition, the Veteran has asserted that he developed sleep apnea during active service, as it was noticed during boot camp.  Service treatment records are void of any complaints, findings, or treatment for any sleep disorder.  Post-service VA and private treatment records showed findings of obstructive sleep apnea from 2010 to 2014.  

Based on the foregoing, the Board will not proceed with final adjudication of these claims until competent VA medical examinations and opinions are provided, in order to ascertain whether the Veteran's claimed lumbar and cervical spine disorders, as well as sleep apnea are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his claimed disorders from Louisville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to December 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection, including any lay statements corroborating symptoms of a sleep disorder during his active service.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include all pertinent VA treatment records from Louisville VAMC from December 2014 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.
2.  The Veteran must be afforded a VA examination to determine whether lumbar and cervical spine disorders are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

Following a detailed review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to:  

(1) whether any currently or previously diagnosed lumbar spine disorder is related to the Veteran's active military service, or to any incident therein, including documented in-service treatment for mechanical back pain after lifting a heavy cement bag in June 1987 and 

(2) whether any currently or previously diagnosed cervical spine disorder is related to the Veteran's active military service, or to any incident therein, to include documented in-service complaints of neck pain after a helicopter blade fell on his head in April 1988.

In doing so, the examiner must acknowledge and discuss the Veteran's assertions, as well as the findings located in the service treatment records and post-service treatment notes of record.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination to determine whether sleep apnea.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

Following a detailed review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed sleep disorder, including sleep apnea, is related to the Veteran's active military service, or to any incident therein.

In doing so, the examiner must acknowledge and discuss the Veteran's assertions of noticing sleep apnea in service, as well as the findings located in the post-service treatment notes of record.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If examination report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


